DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The response filed 02/02/2021 has been entered. Claims 19-20 are canceled, and claims 1-18 remain pending and are the claims examined below. The objection previously set forth in the 10/02/2020 Office action has been overcome and is therefore withdrawn. 

Claim Interpretation
Claims 1-18 are directed towards an apparatus (i.e., manufacturing mold assembly). The material worked upon or the process of using the apparatus is viewed as recitation of intended use and is given patentable weight only to the extent that structure is added to the claimed apparatus (see MPEP § 2112.01 I and 2114-2115 for further details).

Claim Objections
Claim 1 is objected to because of the following informalities: the recitation “wherein the three dimensional shape has a first cutting edge at least a portion of a perimeter thereof” in lines 6-8 should read “wherein the three dimensional shape has a first cutting edge at at least a portion of a perimeter thereof”. Appropriate correction is required.
Claims 1 and 3-4 are objected to because of the following informalities: "the at least one spring" recited in lines 18 and 21-22 of claim 1 and line 2 of claim 3 and 4 should read "the one or more springs" . Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: the recitation “an upper mold portion having at least a movable portion” is indefinite as it is not clear how the movable portion differs from the upper mold portion. Applicant submitted an annotated version of originally filed FIG. 6 to illustrate the amendments made to claim 1 and claim 12 on page 12 of the remarks filed 02/02/2021; however, in this annotated FIG. 6 submitted by the Applicant, the “movable part” is pointing to the same element represented by 610 which is the upper mold portion. Moreover, given that the “movable part” is being referenced as the same thing as the upper mold portion, and viewing FIG. 7 as originally filed, which shows the upper mold portion moving towards the lower mold portion, it is not clear how the upper mold portion has a movable portion as recited in amended claim 1 and claim 12 as the “movable part”, “intermediate spring”, and 
For the purposes of art rejections, the claimed “an upper mold portion having at least a movable portion” is being interpreted consistently with what is supported in the originally filed specification. Should Applicant wish to overcome this rejection the Examiner suggests using language such as “a movable upper mold portion that includes…” Alternatively, should Applicant maintain that there is adequate structural support for the claims as written, the Examiner encourages explicitly pointing out where in the specification such structural support can be found rather than solely relying on an annotated figure in the remarks.
Regarding claims 2-11: these claims are dependent, either directly or indirectly, on claim 1 and therefore exhibit the same indefiniteness. 
Regarding claim 12: the recitation “an upper mold portion having at least a movable portion” is indefinite as it is not clear how the movable portion differs from the upper mold portion. Applicant submitted an annotated version of originally filed FIG. 6 to illustrate the amendments made to claim 1 and claim 12 on page 12 of the remarks filed 02/02/2021; however, in this annotated FIG. 6 submitted by the Applicant, the “movable part” is pointing to the same element represented by 610 which is the upper mold portion. Moreover, given that the “movable part” is being referenced as the same thing as the upper mold portion, and viewing FIG. 7 as originally filed, which shows the upper mold portion moving towards the lower mold portion, it is not clear how the upper mold portion has a movable portion as recited in amended claim 1 as the “movable part”, “intermediate spring”, and “periphery part” all move together whereas the claims are currently written such that the upper mold portion has a separate movable component. 
For the purposes of art rejections, the claimed “an upper mold portion having at least a movable portion” is being interpreted consistently with what is supported in the originally filed specification. 
Additionally, there is insufficient antecedent basis for the recitation “the at least one spring” in line 26 of the claim. A spring in introduced in line 15 and a plurality of springs are introduced in lines 22-23, it is not clear whether “the at least one spring” is referring to the spring or the plurality of springs. For the purposes of art rejections “the at least one spring” is being interpreted to be equivalent to the spring. 
Regarding claims 13-18: these claims are dependent, either directly or indirectly, on claim 12 and therefore exhibit the same indefiniteness and lack of antecedent basis. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over BERUSHI et al. (WO 2006/057019; of record, citations drawn to the translated version provided therewith) in view of JOHNSON et al. (US 2007/0278714; of record) and further in view of HENSLEY et al. (US 2009/0152774). 
As to claim 1: BERUSHI discloses a process and equipment used to cut and model sheets of leather or other modellable materials (title; abstract) reading on the claimed manufacturing mold assembly. Annotated FIG. 1 from BERUSHI’s disclosure, provided below, illustrates the claimed upper mold portion having at least a movable portion (see claim 4 of BERUSHI which discloses closing of the lid punch 3, i.e., upper mold portion, above the die 1, i.e., lower mold portion) that includes a three-

    PNG
    media_image1.png
    444
    771
    media_image1.png
    Greyscale

BERUSHI fails to disclose the claimed upper mold portion having a periphery portion surrounding the three-dimensional shape, and an intermediate spring disposed between the periphery portion and the movable portion; the lower mold portion having at least one vertical channel therein configured for receiving one or more springs; and a base portion, wherein the lower mold portion is retractable in a substantially vertical direction relative to the base portion upon a first force being applied to the at least one spring positioned within the at least one vertical channel, and the lower mold 
However, JOHNSON teaches a method for molding a tread assembly ([0008]). The method taught by JOHNSON is accomplished by using a manufacturing system 100 comprising a molding press 102 (i.e., upper mold portion) disposed adjacent to a central mold 104 (i.e., lower mold portion) ([0063]; FIG. 1). JOHNSON further teaches a molding base 108 (i.e., base portion), where the distance between the molding base 108 and the central mold 104 can be varied (i.e., mold portion retractable in a substantially vertical direction relative to the base portion) ([0064]; FIGs. 1-4). Moreover, JOHNSON teaches using a first spring 181 and a second spring 183 in a first molding recess 118 (i.e., at least one vertical channel) and a second molding recess 121, where the first molding spring 181 and the second molding spring 183 are attached to the central mold 104 (i.e., lower mold portion) ([0077]; FIGs. 1-4). Thus, BERUSHI modified by JOHNSON read on the claimed lower mold portion having at least one vertical channel therein configured for receiving one or more springs; and a base portion, wherein the lower mold portion is retractable in a substantially vertical direction relative to the base portion upon a first force being applied to the at least one spring positioned within the at least one vertical channel. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the springs and molding base taught by JOHNSON into the molding assembly of BERUSHI as doing so is combining prior art elements according to known molding methods for the predictable result of forming a molded object with the added benefit of the springs and base member allowing for a configuration which create a pressure imbalance beneficial to molding methods as it allows for excess material to escape ([0077]), as recognized by JOHNSON. 
BERUSHI, modified thus far, fails to disclose the claimed upper mold portion having a periphery portion surrounding the three-dimensional shape, and an intermediate spring disposed between the 
However, HENSLEY teaches a mold including a first mold portion (i.e., upper mold portion having movable portion) and a second mold portion (i.e., lower mold portion) ([0005]). HENSLEY further teaches the first mold portion including a first surface and a first cavity formed in the first surface as well as a frame that extends entirely around the first cavity (i.e., periphery portion surrounding the three-dimensional shape), where the frame is movable from a position that extends outward beyond the first surface to a position that is retracted within the first mold portion ([0005]). Moreover, HENSLEY teaches the first mold portion 120 (i.e., upper mold portion having movable portion) of the mold 110 having a plurality of springs 126 (i.e., intermediate spring), where the frame 124 is positioned within channel 125 and mounted on the plurality of springs 126 such that the frame 124 can retract (i.e., second force applied to the intermediate spring) into channel 125 (i.e., an intermediate spring disposed between the periphery portion and the movable portion) ([0032]; [0033]; FIGs. 7A-7E). 
Therefore, BERUSHI modified by JOHNSON and HENSLEY, read on the claimed upper mold portion having a periphery portion surrounding the three-dimensional shape, and an intermediate spring disposed between the periphery portion and the movable portion; and the lower mold portion as well as the movable portion of the upper mold portion retractable in the substantially vertical direction relative to the base portion upon a second force being applied to the intermediate spring and the at least one spring. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the frame and spring into the first mold portion of the mold taught by HENSLEY into BERUSHI modified thus far. Doing so is combining prior art elements according to known molding methods for the predictable result of forming a molded object with the 
As to claim 2: BERUSHI, JOHNSON and HENSLEY remain as applied above and therefore read on the claimed lower mold portion is comprised of a molding portion and a cutting plate, wherein the cutting plate includes at least one aperture that is shaped to receive the molding part, and wherein the at least one aperture includes the second cutting edge at least at a portion of a perimeter thereof (see the rejection of claim 1 above; see also further annotated FIG. 1 from BERUSHI’s disclosure below).

    PNG
    media_image2.png
    444
    771
    media_image2.png
    Greyscale

As to claim 3: BERUSHI, JOHNSON and HENSLEY remain as applied above and therefore read on the claimed base portion including at least one cavity therein shaped for receiving the lower mold portion (see the rejection of claim 1 above; see also FIG. 2 in JOHNSON’s disclosure). 
As to claim 4: BERUSHI, JOHNSON and HENSLEY remain as applied above and therefore read on the claimed wherein upon application of the first force to the at least one spring, the upper mold portion and the lower portion cooperate to provide a three-dimensional shape to a material between the upper mold portion and the lower mold portion (see the rejection of claim 1 above). 
As to claim 5: BERUSHI, JOHNSON and HENSLEY remain as applied above and therefore read on the claimed upon application of the second force to the at least one spring, the second force being greater than the first force, the first cutting edge and the second cutting edge cooperate to shear the material positioned between the upper mold portion and the lower mold portion (see the rejection of claim 1 above). It is respectfully noted, that the claimed “application of the second force to the at least one spring, the second force being greater than the first force, the first cutting edge and the second cutting edge cooperating to shear the material positioned between the upper mold portion and the lower mold portion” is a recitation of intended use. 
It is the Examiner's assessment, absent evidence to the contrary, that the prior art applied (BERUSHI modified by HENSLEY) would be capable of meeting the recited functionality or, in the alternative, that such an apparatus would constitute an obvious extension over the prior art for a skilled practitioner in the art at the time of the invention. See MPEP 2114 (II) "A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus teaches all the structural limitations of the claim." The burden, therefore, shifts to the Applicant to establish that the prior art does not possess the characteristic relied on (see MPEP 2114(I)).   
As to claim 6: BERUSHI, JOHNSON and HENSLEY remain as applied above and therefore read on the claimed first cutting edge being integral to the upper mold portion (see annotated FIG. 1 in the rejection of claim 1). 
As to claim 7: BERUSHI, JOHNSON and HENSLEY remain as applied above. BERUSHI, modified thus far, fails to disclose the claimed first cutting edge being removably coupled with the upper mold portion. However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have a first cutting edge that is separate and removably coupled with the upper mold portion, since it has been held that constructing formerly integral structure in In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). See MPEP § 2144.04 (V)(C). 
As to claim 8: BERUSHI, JOHNSON and HENSLEY remain as applied above and therefore read on the claimed second cutting edge being integral to the lower mold portion (see annotated FIG. 1 in the rejection of claim 1). 
As to claim 9: BERUSHI, JOHNSON and HENSLEY remain as applied above. BERUSHI, modified thus far, fails to disclose the claimed second cutting edge being removably coupled with the lower mold portion. However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have a second cutting edge that is separate and removably coupled with the lower mold portion, since it has been held that constructing formerly integral structure in various elements involves only routine skill in the art. One would have been motivated to make the elements separable for the purpose of being able to replace a cutting edge should it become dull or damaged from use. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). See MPEP § 2144.04 (V)(C). 
As to claim 10: BERUSHI, JOHNSON and HENSLEY remain as applied above. BERUSHI further discloses the claimed article to be manufactured is a sock liner for a shoe (FIG. 6; FIG. 7). 
As to claim 11: BERUSHI, JOHNSON and HENSLEY remain as applied above. BERUSHI, modified thus far, further reads on the claimed first surface of the article to be manufactured utilizing the manufacturing mold assembly comprising an EVA material (see page 4, lines 15-20), wherein the second surface of the article to be manufactured utilizing the manufacturing mold assembly is comprising of a mesh material (see [0070] of JOHNSON), and wherein the EVA material and the mesh material are adhered to one another (see page 3, lines 1-19 of BERUSHI). Additionally, it is respectfully noted, “a 
As to claim 12: BERUSHI, JOHNSON and HENSLEY remain as applied above and therefore read on the claimed manufacturing mold assembly comprising: an upper mold portion having at least a movable portion that includes a three-dimensional shape corresponding with a contour of a first surface of an article to be manufactured utilizing the manufacturing mold assembly, a periphery portion surrounding the three-dimensional shape, and an intermediate spring disposed between the periphery portion and the movable portion, wherein the three dimensional shape has a first cutting edge at least at at a portion of a perimeter thereof, wherein the first cutting edge is fixedly formed on the upper mold portion; a lower mold portion having at least a portion that include a three-dimensional shape corresponding with a contour of a second, opposite surface of the article to be manufactured utilizing the manufacturing mold assembly, the lower mold portion having a plurality of vertical channels therein, each vertical channel configured for receiving a spring (see the rejection of claim 1 above); a cutting plate having at least one aperture therein that is shaped to receive the lower mold portion, the at least one aperture having a second cutting edge at least at a portion of a perimeter thereof (see the rejection of claim 2); and a base portion configured for supporting the plate and having at least one cavity therein shaped for receiving the lower mold portion such that the lower mold portion is retractable in a substantially vertical direction within the cavity of the base portion upon a first force being applied to a plurality of springs positioned within the plurality of vertical channels (see the rejection of claim 1 and claim 3 above) and the lower mold portion as well as the movable portion of the upper mold portion retractable in the substantially vertical direction relative to the base portion upon a second force being applied to the intermediate spring and the at least one spring (see the rejection of claim 1 above). 
As to claim 13: BERUSHI, JOHNSON and HENSLEY remain as applied above and therefore read on the claimed upon application of the first force to the plurality of springs, the upper mold portion and the lower mold portion cooperate to provide a three-dimensional shape to a material positioned between the upper mold portion and the lower mold portion (see the rejection of claim 1 and claim 4 above).
As to claim 14: BERUSHI, JOHNSON and HENSLEY remain as applied above and therefore read on the claimed upon application of the second force to the plurality of springs, the second force being greater than the first force, the first cutting edge of the upper mold portion and the second cutting edge of the cutting plate cooperate to shear the material positioned between the upper mold portion and the lower mold portion (see the rejection of claim 5 above). 
As to claim 15: BERUSHI, JOHNSON and HENSLEY remain as applied above and therefore read on the claimed first cutting edge being integral to the upper mold portion (see the rejection of claim 6 above). 
As to claim 16: BERUSHI, JOHNSON and HENSLEY remain as applied above and therefore read on the claimed first cutting edge of the upper mold portion being separate from the upper mold portion and removably coupled with the upper mold portion (see the rejection of claim 7 above). 
As to claim 17: BERUSHI, JOHNSON and HENSLEY remain as applied above and therefore read on the claimed article to be manufactured is a sock liner for use with a shoe (see the rejection of claim 10). 
As to claim 18: BERUSHI, JOHNSON and HENSLEY remain as applied above and therefore read on the claimed first surface of the article to be manufactured utilizing the manufacturing mold assembly being comprised of an EVA material, wherein the second surface of the article to be manufactured utilizing the manufacturing mold assembly is comprised of a mesh material, and wherein the EVA material and the mesh material are adhered to one another (see the rejection of claim 11 above). 
Response to Arguments
Applicant’s arguments, see pages 11-14, filed 02/02/2021, with respect to the rejection(s) of claim(s) 1-18 under 35 USC 103 have been fully considered and are persuasive in view of the amendments made to the claims. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of a new prior art reference found in an updated search necessitated by the amendments made to the claims (see HENSLEY et al. US 2009/0152774 as applied in the rejections above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: ROMSTAD et al. (US 5,253,995) teaches a molding apparatus with a movable upper portion and lower portion each having an intermediate spring.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAILEIGH KATE DARNELL/Examiner, Art Unit 1743                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748